                          Case 8:20-bk-01383-CPM          Doc 39       Filed 06/01/20       Page 1 of 2
[Dntchrg] [District Notice of Hearing]
                                         UNITED STATES BANKRUPTCY COURT
                                            MIDDLE DISTRICT OF FLORIDA
                                                  TAMPA DIVISION



In re:                                                                           Case No. 8:20−bk−01383−CPM
                                                                                 Chapter 13

Jennifer Kaye Marlow




________Debtor*________/

                                          NOTICE OF PRELIMINARY HEARING


               NOTICE IS GIVEN THAT:

           1. A preliminary hearing in this case will be held on June 24, 2020, at 03:00 PM in Courtroom 8B,
           Sam M. Gibbons United States Courthouse, 801 N. Florida Avenue, Tampa, FL 33602 on the
           following matter:

               Objection to Claim(s) #8 of NewRez LLC, dba Shellpoint Mortgage Servicing (Document No.
           33) filed by Debtor

           2. The Court may continue this matter upon announcement made in open court without further notice.

           3. Any party opposing the relief sought at this hearing must appear at the hearing or any objections or
           defenses may be deemed waived.

           4. Avoid delays. You are reminded that Local Rule 5073−1 restricts the entry of cellular telephones
           and, except in Orlando, computers into the Courthouse absent a specific order of authorization issued
           beforehand by the presiding judge, a valid Florida Bar identification card, or pro hac vice order.
           Please take notice that as an additional security measure a photo ID is required for entry into the
           Courthouse.

           5. Telephonic Appearance Requirement. Effective March 16, 2020, and continuing until further
           notice, Judges in all Divisions will conduct all hearings by telephone. Parties should arrange a
           telephonic appearance through Court Call (866−582−6878).




                                                 FOR THE COURT
           Dated: June 1, 2020                   Sheryl L. Loesch , Clerk of Court
                                                 Sam M. Gibbons United States Courthouse
                                                 801 North Florida Avenue, Suite 555
                                                 Tampa, FL 33602


           The Clerk's office is directed to serve a copy of this notice on interested parties.
          Case 8:20-bk-01383-CPM              Doc 39      Filed 06/01/20       Page 2 of 2

*All references to "Debtor" shall include and refer to both debtors in a case filed jointly by two
individuals.
